





Non-Qualified
[DATE]


AUTOMATIC DATA PROCESSING, INC. 2008 OMNIBUS AWARD PLAN
STOCK OPTION GRANT AGREEMENT


AUTOMATIC DATA PROCESSING, INC. (the “Company”), pursuant to the 2008 Omnibus
Award Plan (the “Plan”), hereby irrevocably grants you (the “Participant”), on
[DATE] the right and option to purchase shares of the Common Stock, par value
$0.10 per share, of the Company subject to the restrictions, terms and
conditions herein.
WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that it would be in the best
interests of the Company and its stockholders to grant the award of options
provided for herein to the Participant, on the terms and conditions described in
this Stock Option Grant Agreement (this “Agreement”).
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.
The option herein granted shall become exercisable in whole or in part as
follows:



(a)
Exercisable as to 25% of the shares (rounded down to the nearest whole share) on
the first anniversary of the grant date.



(b)
Exercisable as to an additional 25% of the shares (rounded down to the nearest
whole share) on the second anniversary of the grant date.



(c)
Exercisable as to an additional 25% of the shares (rounded down to the nearest
whole share) on the third anniversary of the grant date.



(d)
Exercisable in its entirety on and after the fourth anniversary of the grant
date; and



(e)
Exercisable in its entirety (i) upon the death of the Participant, or (ii) in
the event of total and permanent disability of the Participant.



(f)
If the Participant retires from the Company at any time following the first
anniversary of this Agreement and at such time satisfies the Normal Retirement
Criteria, the option herein granted shall continue to become exercisable as set
forth in clauses (b) through (d) of this Section 1. The Normal Retirement
Criteria will be satisfied if the Participant shall (i) retire (and satisfy the
Company’s criteria for retirement at such time) from the Company or any of its
subsidiaries, divisions or business units, as the case may be, (ii) be at least
55 years of age at the time of such retirement, and (iii) have at least ten
credited years of service with the Company or its subsidiaries at the time of
such retirement.



(g)
If a Participant who at the time of retirement satisfies the Normal Retirement
Criteria subsequently dies or becomes totally and permanently disabled before
such Participant’s option herein granted becomes exercisable in its entirety as
set forth in clause (d) of this Section 1, the option herein granted shall
become exercisable as set forth in clause (e) of this Section 1.



(h)
If a Participant who at the time of retirement satisfies the criteria set forth
in Section 2(b)(iv) subsequently dies or becomes totally and permanently
disabled before the expiration of 12 months after the retirement of the
Participant, such Participant’s option herein granted shall become exercisable
as set forth in clause (e) of this Section 1.



(i)
If, within 24 months following a Change in Control, the Participant’s employment
with the Company or its Affiliates (or any successor thereto) is terminated
either (x) by the Company or its Affiliates (or any successor thereto) without
Cause (as defined in the Company’s Change in Control Severance Plan for
Corporate Officers, as amended (the “CIC Plan”)) or (y) by the Participant with
Good Reason (as defined in the CIC Plan), the option granted hereunder shall
become exercisable in its entirety as of the date of such termination.



(j)
Except as provided in clauses (f) through (i) of this Section 1 or as the
Committee may otherwise determine in its sole discretion, no option herein
granted shall become exercisable following termination of the Participant’s
employment from






--------------------------------------------------------------------------------





the Company or any of its subsidiaries (and no option herein granted shall
become exercisable following the Company’s sale of the subsidiary, or the
Company’s or a subsidiary’s sale of the division or business unit, that employs
such Participant).


(k)
Notwithstanding clause (i) of this Section 1, the option granted hereunder shall
become exercisable in its entirety as of immediately prior to the consummation
of a Change in Control, unless the successor company, or a parent of the
successor company in the Change in Control agrees to assume, replace, or
substitute the option granted hereunder (as of the consummation of such Change
in Control) with an option on substantially identical terms, as determined by
the Committee.



2.
The unexercised portion of the option herein granted shall automatically and
without notice terminate and become null and void at the time of the earliest of
the following to occur:



(a)
the expiration of ten years from the date on which the option was granted;



(b)
the expiration of 60 days from the date of termination of the Participant’s
employment from the Company (including in connection with the sale of the
subsidiary, division or business unit that employs such Participant) or any of
its subsidiaries; provided, however, that



(i)
if the Participant’s employment from the Company or any of its subsidiaries
terminates because of total and permanent disability, the provisions of
sub-paragraph (c) shall apply,



(ii)
if the Participant shall die during employment by the Company or any of its
subsidiaries or during the 60-day period following the date of termination of
such employment, the provisions of sub-paragraph (d) below shall apply,



(iii)
if the Participant shall retire and satisfy the Normal Retirement Criteria, the
provisions of sub-paragraph (e) below shall apply, and



(iv)
if the Participant shall (I) retire (and satisfy the Company’s criteria for
retirement at such time) from the Company or any of its subsidiaries, divisions
or business units, as the case may be, (II) be at least 55 years of age at the
time of such retirement, and (III) have at least five (but less than ten)
credited years of service with the Company and its subsidiaries at the time of
such retirement, the provisions of sub-paragraph (f) below shall apply;



(c)
if Section 2(b)(i) applies, (i) if the Participant satisfied the Normal
Retirement Criteria at the time of Participant’s total and permanent disability,
the expiration of 36 months after termination of Participant’s employment from
the Company or any of its subsidiaries because of total and permanent
disability, or (ii) if the Participant did not satisfy the Normal Retirement
Criteria at the time of Participant’s total and permanent disability, the
expiration of 12 months after termination of Participant’s employment from the
Company or any of its subsidiaries because of total and permanent disability;
provided, however, that if the Participant shall die during the 36-month period
specified in clause (i) of this Section 2(c) or the 12-month period specified in
clause (ii) of this Section 2(c), as applicable, then the unexercised portion
shall become null and void upon the expiration of 12 months after death of the
Participant;



(d)
if Section 2(b)(ii) applies, (i) if the Participant satisfied the Normal
Retirement Criteria at the time of death, the expiration of 36 months after
death of the Participant, or (ii) if the Participant did not satisfy the Normal
Retirement Criteria at the time of death, 12 months after death of the
Participant;



(e)
if Section 2(b)(iii) applies, the expiration of 37 months after the retirement
of the Participant; provided, however, that if such Participant shall die during
the 37 month period following the date of such Participant’s retirement, then
the unexercised portion shall become null and void on the later of (i) the
expiration of 37 months after the retirement of the Participant and (ii) 12
months after death of the Participant; and



(f)
if Section 2(b)(iv) applies, the expiration of 12 months after the retirement of
the Participant; provided, however, that if such Participant shall die during
the 12 month period following the date of such Participant’s retirement, then
the unexercised portion shall become null and void on the expiration of 12
months after death of the Participant.



3.
Notwithstanding the foregoing, in the event that any unexercised portion of the
option herein granted would terminate and become null and void in accordance
with Section 2 and the Fair Market Value of the unexercised portion of the
option herein granted exceeds the full price for each of the shares purchased
pursuant to such option, the then vested portion of the option herein granted
shall be deemed to be automatically exercised by the Participant on such last
trading day by means of  a net






--------------------------------------------------------------------------------





exercise without any action by the Participant.  Upon such automatic exercise,
the Company shall deliver to the Participant the number of shares of Common
Stock for which the option was deemed exercised less the number of shares of
Common Stock having a Fair Market Value, as of such date, sufficient to (1) pay
the full price for each of the shares of Common Stock purchased pursuant to the
option herein granted and (2) satisfy all applicable required tax withholding
obligations.  Any fractional share shall be settled in cash. For the avoidance
of doubt, and notwithstanding any provision (or interpretation) of Section 2 to
the contrary, the unexercised portion of the option herein granted shall
automatically and without notice terminate and become null and void upon the
expiration of ten years from the date of this Agreement.


4.
The full price for each of the shares purchased pursuant to the option herein
granted shall be $XX.XX.



5.
Full payment for shares purchased by the Participant shall be made at the time
of the exercise of the option in whole or in part. No shares shall be issued
until full payment therefore has been made, and the Participant shall have none
of the rights of a shareholder with respect to any shares subject to this option
until such shares shall have been issued.



6.
No option granted hereunder may be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by a Participant other than by will or by
the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate.



7.
In the event of one or more stock splits, stock dividends, stock changes,
reclassifications, recapitalizations or combinations of shares prior to complete
exercise of the option herein granted which change the character or amount of
the shares subject to the option, this option to the extent that it shall not
have been exercised, shall entitle the Participant or the Participant’s
executors or administrators to receive in substitution such number and kind of
shares as he, she or they would have been entitled to receive if the Participant
or the Participant’s executors or administrators had actually owned the shares
subject to this option at the time of the occurrence of such change; provided,
however that if the change is of such nature that the Participant or the
Participant’s executors or administrators, upon exercise of the option, would
receive property other than shares of stock, then the Board shall adjust the
option so that he, she or they shall acquire only shares of stock upon exercise,
making such adjustment in the number and kind of shares to be received as the
Board shall, in its sole judgment, deem equitable; provided, further, that the
foregoing shall not limit the Company’s ability to otherwise adjust the option
in a manner consistent with Section 12 of the Plan.



8.
The option granted hereunder is conditioned upon the Participant’s agreement to
the Restrictive Covenant Agreement furnished herewith within six months from the
date of this Agreement. If the Company does not receive the signed (whether
electronically or otherwise) restrictive covenant within such six-month period,
this Agreement shall be terminable by the Company.



9.
Notwithstanding anything to the contrary contained herein, the option granted
hereunder may be terminated and become null and void without consideration if
the Participant, as determined by the Committee in its sole discretion (i)
engages in an activity that is in conflict with or adverse to the interests of
the Company or any Affiliate, including but not limited to fraud or conduct
contributing to any financial restatements or irregularities, or (ii) without
the consent of the Company, while employed by or providing services to the
Company or any Affiliate or after termination of such employment or service,
violates a non-competition, non-solicitation or non-disclosure covenant or
agreement (including the Restrictive Covenant Agreement furnished herewith)
between the Participant and the Company or any Affiliate. If the Participant
engages in any activity referred to in the preceding sentence, the Participant
shall, at the sole discretion of the Committee, forfeit any gain realized in
respect of the option granted hereunder (which gain shall be deemed to be an
amount equal to the difference between the price for shares set forth in Section
4 above and the Fair Market Value (as defined in the Plan), on the applicable
exercise date, of the shares of Common Stock for which the option was
exercised), and repay such gain to the Company.



10.
The provisions of the Plan are hereby incorporated herein by reference. Except
as otherwise expressly set forth herein, this Agreement shall be construed in
accordance with the provisions of the Plan and any capitalized terms not
otherwise defined in this Agreement shall have the definitions set forth in the
Plan. In the event of any inconsistency between this Agreement and the terms of
the CIC Plan that would otherwise apply to the option herein granted, the terms
of this Agreement shall control.



11.
Any right of the Company contained in this Agreement may be waived in writing by
the Committee. No waiver of any right hereunder by any party shall operate as a
waiver of any other right, or as a waiver of the same right with respect to any
subsequent occasion for its exercise, or as a waiver of any right to damages. No
waiver by any party of any breach of this Agreement shall be held to constitute
a waiver of any other breach or a waiver of the continuation of the same breach.








--------------------------------------------------------------------------------





12.
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
and each other provision of this Agreement shall be severable and enforceable to
the extent permitted by law.



13.
Nothing contained in this Agreement shall be construed as giving the Participant
any right to be retained, in any position, as an employee, consultant or
director of the Company or its Affiliates or shall interfere with or restrict in
any way the right of the Company or its Affiliates, which are hereby expressly
reserved, to remove, terminate or discharge the Participant with or without
cause at any time for any reason whatsoever. Although over the course of
employment terms and conditions of employment may change, the at-will term of
employment will not change.



14.
The terms of this Agreement shall be binding upon and inure to the benefit of
the Company, its successors and assigns, the Participant and the beneficiaries,
executors, administrators, heirs and successors of the Participant.



15.
This Agreement, the Plan and the Restrictive Covenant Agreement contain the
entire agreement and understanding of the parties hereto with respect to the
subject matter contained herein and supersede all prior communications,
representations and negotiations in respect thereto; provided, however, that the
Participant understands that Participant may have an existing agreement(s) with
the Company, through prior awards, acquisition of a prior employer or otherwise,
that may include the same or similar covenants as those in the Restrictive
Covenant Agreement furnished herewith, and acknowledges that the Restrictive
Covenant Agreement is meant to supplement any such agreement(s) such that the
covenants in the agreements that provide the Company with the greatest
protection enforceable under applicable law shall control, and that the parties
do not intend to create any ambiguity or conflict through the execution of the
Restrictive Covenant Agreement that would release Participant from the
obligations Participant has assumed under the restrictive covenants in any of
these agreements. No change or modification of any provision of this Agreement
shall be valid unless the same be in writing and signed by the parties hereto,
except for any changes permitted without consent of the Participant under the
Plan.



16.
This Agreement shall be construed and interpreted in accordance with the laws of
the State of Delaware without regard to principles of conflicts of law thereof,
or principles of conflicts of laws of any other jurisdiction which could cause
the application of the laws of any jurisdiction other than the State of
Delaware.





By: ______________________________________
[Name]
[Title]









